DETAILED ACTION
In response to the Amendments filed on April 29, 2022, claims 1-7, 10-17, 20, and 21 are amended; and claims 8, 9, 18, and 19 are cancelled. Currently, claims 1-7, 10-17, 20, and 21 are still pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-12, 14, and 21 are objected to because of the following informalities:  
Claim 1: the recitation of “each respective first infusion tube” on line 15-16 is suggested to be recited as --each respective corresponding first infusion tube-- to avoid any confusion. 
Claim 14: the recitation of “turning off a respective one of the corresponding first infusion tubes currently turned on and turning on a next respective one of the corresponding first infusion tubes” is suggested to be recited as --turning off a respective one of the corresponding first infusion tubes currently turned on and turning on a next respective one of the corresponding first infusion tubes currently turned off-- to avoid any confusion.
Claims 2-7, 10-12, and 21 are objected for incorporating the above informalities through their respective claim dependencies. Appropriate correction is required.
It is also suggested that the comma in recitations such as “a detector, configured to” and “a first communication subassembly, communicatively coupled” throughout the claims be removed so that these recitations are recited as --a detector configured to-- and --a first communication subassembly communicatively coupled--.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6, 7, 11, 12, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 6, the recitation of “a respective one of the corresponding first infusion tubes” on line 3 and “the respective one of the corresponding first infusion tubes” on line 5-6 are confusing because claim 6 depends from claim 3 which already recites a respective one of the corresponding first infusion tubes. Therefore, it is unclear whether the recitation on lines 5-6  of claim 6 is referring to the recitation of line 3 of claim 6 or that of claim 3. However, as best understood for the purpose of continuous examination, both of the recitations of claim 6 are referring to the same “respective one of the corresponding first infusion tubes” of claim 3. Therefore, it is suggested that the recitation in line 3 of claim 6 be amended to recite --the respective one of the corresponding first infusion tubes-- to clarify the confusion. If applicant intend to require a different respective one of the corresponding first infusion tubes for line 3 of claim 6 appropriate clarification to the recitations of line 3 and lines 5-6 are required so as to avoid the noted confusion. Moreover, it is also suggested that citation of support be provided to avoid issues of new matter.
Regarding claim 11, the recitations of “an amount of liquid” on line 4, “a wearable component and a temperature” on line 8, and “a second temperature sensor” on line 9 are confusing because claim 11 requires a device for controlling infusion according to claim 1 and claim 1 has been amended to require the limitations of the respective recitations. Therefore, it is unclear whether the recitations in claim 11 is requiring another different one or referring to the same limitations of claim 1. However, for the purpose of continuous examination, the recitations are interpreted as referring to the same limitations recited in claim 1 and the recitations are suggested to be amended to recite --the amount of liquid--, --the wearable component and the temperature--, and --the second temperature sensor--, respectively so as to avoid any confusion. If applicant intend to require a different limitation than interpreted, appropriate clarification to the noted recitations are still required to avoid the noted confusion along with citation of support for this scope so as to avoid issues of new matter.
Regarding claim 12, the recitations of “a corresponding first infusion tube” on line 5, “a liquid flow controller” on line 6, and “a third predetermined threshold” on line 9 are confusing because claim 1 already recites these limitations. Therefore, it is unclear if the recitations in claim 12 is referring to the same limitations of claim 1 or another different one for these recitations. Moreover, it is unclear if the recitation of “a corresponding first infusion tube” on line 5 is referring to one of the corresponding first infusion tube for each of the plurality of inlets (see lines 4-6 of claim 1) or another different corresponding first infusion tube. However, for the purpose of continuous examination, the recitations are interpreted as referring to the same limitations recited in claim 1 and the recitations are suggested to be amended to recite --one of the corresponding first infusion tubes--, --the liquid flow controller--, and --the third predetermined threshold--, respectively so as to avoid any confusion. If applicant intend to require a different limitation than interpreted, appropriate clarification to the noted recitations are still required to avoid the noted confusion along with citation of support for this scope so as to avoid issues of new matter.
Claims 7, 12, and 21 are rejected for incorporating the above confusion through their respective claim dependencies. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 10, 13-15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Vitello (US Pub. No. 2004/0254527 A1) in view of Shaw (US Pat. No. 4,010,749).
Claim 1. Vitello discloses a device for controlling infusion, comprising a multi-port container assembly (10) and a liquid flow controller (26), 
wherein the multi-port container assembly comprises: 
a multi-port container (12) having a plurality of inlets (i.e., inlet for each conduits 16) and an outlet (i.e., outlet of manifold 18), each of the plurality of inlets connected with an infusion container via a corresponding first infusion tube (16), the outlet connected with an infusion needle (IV needle for administering the fluid to the patient) via a second infusion tube (i.e., IV tubing) ([0042]); 
a detector (100), configured to detect an amount of liquid in the multi-port container ([0065]); 
a first communication subassembly (80, 82, 32), communicatively coupled to the liquid flow controller ([0044]; i.e., since controller 30 controls pumping units 26); and 
a first controller (30), coupled to the detector and the first communication subassembly ([0044]), and configured to send a first signal to the liquid flow controller via the first communication subassembly in response to the detector detecting that the amount of liquid is lower than a first predetermined threshold ([0045]; i.e., predetermined threshold depends on the desired dosages via feedback from drop detector 100, see [0065]); and 
wherein the liquid flow controller is configured to turn on or off each of the respective first infusion tube in response to receiving the first signal from the first communication subassembly ([0044]-[0045]).
Vitello discloses that administering the fluid intravenously ([0042]) but does not disclose the specifics of the intravenous set. Therefore, Vitello does not explicitly disclose that the device further comprises a wearable component which comprises: a third communication subassembly, communicatively coupled to the liquid flow controller: a third controller, coupled to the third communication subassembly: a second temperature sensor, configured to detect a temperature of infusion liquid near the infusion needle and to transmit the detected temperature to the third controller; and a second heating and thermal insulation layer, configured to heat the infusion liquid near the infusion needle under control of the third controller; wherein the third controller is coupled to the second temperature sensor and the second heating and thermal insulation laver, and is configured to control the second heating and thermal insulation laver to heat the infusion liquid near the infusion needle in response to the temperature detected by the second temperature sensor being lower than a third predetermined threshold.
However, Shaw discloses a device for intravenous delivery comprising a wearable component (Fig. 1), which comprises: 
a third communication subassembly (i.e., lines, wherein communication to the flow controller 25 is via line 45) communicatively coupled to a liquid flow controller (25) (col. 3, lines 20-24); 
a third controller (31) coupled to the third communication subassembly; 
a second temperature sensor (19) configured to detect a temperature of infusion liquid near an infusion needle (21) and to transmit the detected temperature to the third controller (col. 2, lines 34-37; Fig. 1); and 
a second heating and thermal insulation layer (9) configured to heat the infusion liquid near the infusion needle under control of the third controller (col. 2, lines 16-21); 
wherein the third controller is coupled to the second temperature sensor and the second heating and thermal insulation layer (Fig. 2; via lines), and is configured to control the second heating and thermal insulation layer to heat the infusion liquid near the infusion needle in response to the temperature detected by the second temperature sensor being lower than a third predetermined threshold (col. 2, lines 54-61; i.e., when lower than the range).
Therefore, since both Vitello and Shaw are drawn to controlled infusion devices, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the device of Vitello with the feature of a wearable component which comprises: a third communication subassembly, communicatively coupled to the liquid flow controller: a third controller, coupled to the third communication subassembly: a second temperature sensor, configured to detect a temperature of infusion liquid near the infusion needle and to transmit the detected temperature to the third controller; and a second heating and thermal insulation layer, configured to heat the infusion liquid near the infusion needle under control of the third controller; wherein the third controller is coupled to the second temperature sensor and the second heating and thermal insulation laver, and is configured to control the second heating and thermal insulation laver to heat the infusion liquid near the infusion needle in response to the temperature detected by the second temperature sensor being lower than a third predetermined threshold as disclosed by Shaw so as to assure adequate thermal difference between local skin temperature and the temperature of the infused liquid (col. 2, lines 57-59 of Shaw).
Claim 2. Vitello in view of Shaw discloses the device according to claim 1, wherein Vitello further discloses that the liquid flow controller is further configured to turn off a respective one of the corresponding first infusion tubes currently turn on and to turn on another one of the corresponding first infusion tubes currently turned off in response to receiving the first signal from the first communication subassembly ([0044]-[0045]; i.e., in order to mix the desired mixture).
Claim 3. Vitello in view of Shaw discloses the device according to claim 1, wherein Vitello further discloses that the liquid flow controller comprises a plurality of the liquid flow controllers (26), and each of the liquid flow controllers is configured to turn on or off a respective one of the corresponding first infusion tubes ([0043]-[0044]; i.e., in order for controller 30 to operate the dispensing apparatus to deliver the desired mixture).
Claim 10. Vitello in view of Shaw discloses the device according to claim 1, wherein Vitello further discloses that the detector comprising a pressure sensor, wherein the amount of liquid is represented by a liquid pressure of the multi-port container detected by the pressure sensor ([0036]; i.e., when drop detector is in the form measuring pressure waves).

Claim 13. Vitello discloses a method for controlling infusion comprising: 
detecting, by a detector (100), an amount of liquid in a multi-port container, wherein the multi-port container has a plurality of inlets (i.e., inlet of conduits 16) and an outlet (i.e., outlet of manifold 18), each of the plurality of inlets is connected with an infusion container (14) via a corresponding first infusion tube (16), and the outlet is connected with an infusion needle (IV needle for administering the fluid to the patient) via a second infusion tube (i.e., IV tubing) ([0042]);
sending a first signal to a liquid flow controller in response to the detector detecting that the amount of liquid is lower than a first predetermined threshold ([0045]; i.e., predetermined threshold depends on the desired dosages via feedback from drop detector 100, see [0065]); and 
turning on or off a respective one of the corresponding first infusion tubes by the liquid flow controller in response to receiving the first signal ([0044]-[0045]).
Vitello discloses that administering the fluid intravenously ([0042]) but does not disclose the details of the intravenous set and thus, does not disclose the steps of detecting, by a second temperature sensor, temperature of infusion liquid near the infusion needle; and heating, by a second heating and thermal insulation layer, the infusion liquid near the infusion needle in response to the temperature detected by the second temperature sensor being lower than a third predetermined threshold.
However, Shaw discloses a device for intravenous delivery comprising a wearable component (Fig. 1) wherein in operation for administering fluid, Shaw discloses the steps of detecting, by a second temperature sensor (19), temperature of infusion liquid near an infusion needle (21) (col. 2, lines 34-37; Fig. 1); and heating, by a second heating and thermal insulation layer (9), the infusion liquid near the infusion needle in response to the temperature detected by the second temperature sensor being lower than a third predetermined threshold  (col. 2, lines 16-21 and lines 54-61; i.e., when lower than the range).
Therefore, since both Vitello and Shaw are drawn to controlled infusion devices and methods of using such devices, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method of Vitello with the steps of detecting, by a second temperature sensor, temperature of infusion liquid near the infusion needle; and heating, by a second heating and thermal insulation layer, the infusion liquid near the infusion needle in response to the temperature detected by the second temperature sensor being lower than a third predetermined threshold as disclosed by Shaw so as to assure adequate thermal difference between local skin temperature and the temperature of the infused liquid (col. 2, lines 57-59 of Shaw).
Claim 14. Vitello in view of Shaw discloses the method according to claim 13, wherein Vitello further discloses that the turning on or off the respective one of the corresponding first infusion tubes by the liquid flow controller in response to receiving the first signal comprises: turning off the first infusion tube currently used and turning on a next first infusion tube by the liquid flow controller in response to receiving the first signal ([0044]-[0045]; i.e., in order to mix the desired mixture).
Claim 15. Vitello in view of Shaw discloses the method according to claim 13, wherein Vitello further discloses that the liquid flow controller comprises a plurality of liquid flow controllers (26), wherein each of the liquid flow controllers is configured to turn on or off the respective one of the corresponding first infusion tube ([0043]-[0044]; i.e., in order for controller 30 to operate the dispensing apparatus to deliver the desired mixture), and wherein turning on or off the respective one of the corresponding first infusion tubes by the liquid flow controller in response to receiving the first signal comprises: starting timing by a timing component in response to receiving the first signal; and turning on the respective one of the corresponding first infusion tube in response to the timing component indicating that the timing reaches a preset time value, since Vitello discloses that the controller may be programmed to dispense the bioactive agent at predetermined intervals, for example several times a day ([0026]) and that a user inputs into the controller 30 the treatment parameters, including the amount of bioactive composition to be administered to the subject, and if desired, the time period over which it is to be administered. The controller 30 is programmed to access this data and calculate the firing frequency required to accurately deliver the prescribed dosage of a bioactive composition to the subject over the specified time period ([0065]) and thus discloses a timing component being configured as required. 
Alternatively, even if Vitello does not explicitly disclose of a timing component, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention that pumps 26 and controller 30 comprises a timing component to allow for controller to control the timing of the dispensing with pumps 26 as required by the programmed treatment. Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to further modify the method of using the modified device of Vitello in view of Shaw with the timing component to include starting timing by the timing component in response to receiving the first signal; and turning on the respective one of the corresponding first infusion tube in response to the timing component indicating that the timing reaches a preset time value.
Claim 20. Vitello in view of Shaw discloses the method according to claim 13, wherein Vitello further discloses comprising at least one of: presenting amount of liquid in a multi-port container detected by the detector ([0065]; via display screen 38 or display of computing device 52); presenting temperature of the liquid in the multi-port container detected by the first temperature sensor; presenting a pulse of a person receiving infusion detected by the pulse sensor; and presenting temperature of the infusion liquid near the infusion needle detected by the second temperature sensor.

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Vitello (US Pub. No. 2004/0254527 A1) in view of Shaw (US Pat. No. 4,010,749) and further in view of Cewers (US Pat. No. 4,616,801).
Claim 6. Vitello in view of Shaw discloses the device according to claim 3, but does not further disclose that each of the liquid flow controllers comprises: a holder having an open slot, wherein the respective one of the corresponding first infusion tubes is placed in the open slot; an eccentric wheel, configured to turn on or off the respective one of the corresponding first infusion tubes, or to regulate an infusion speed in the respective one of the corresponding first infusion tubes by compressing or releasing the respective one of the corresponding first infusion tube by way of rotatably going into or out of the open slot; a micromotor, configured to drive the eccentric wheel to rotate under control of a second controller; a second communication subassembly, communicatively coupled to the first communication subassembly; and the second controller, coupled to the micromotor and the second communication subassembly, and configured to control the micromotor to drive the eccentric wheel to rotate to turn on or off the respective one of the corresponding first infusion tubes in response to receiving the first signal from the first communication subassembly via the second communication subassembly.
However, Cewers discloses an apparatus for controlling infusion comprising a liquid flow controller comprises: a holder (4, 7) having an open slot (i.e., slot in which hose 2 is positioned), wherein the first infusion tube is placed in the open slot (Fig. 1); an eccentric wheel (5), configured to turn on or off the first infusion tube, or regulate an infusion speed in the first infusion tube by compressing or releasing the first infusion tube by way of rotatably going into or out of the open slot (Figs. 1-4; col. 3, lines 51-61); a micromotor (9), configured to drive the eccentric wheel to rotate under control of a second controller (i.e., controlled by drop detector and electrical switches 10, 11); a second communication subassembly, communicatively coupled to the first communication subassembly; and the second controller, coupled to the micromotor and the second communication subassembly, and configured to control the micromotor to drive the eccentric wheel to rotate to turn on or off the first infusion tube in response to receiving the first signal from the first communication subassembly via the second communication subassembly (col. 3, line 51 until col. 4, line 2).
Therefore, since both Vitello in view of Shaw and Cewers are drawn to devices for controlling infusion, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to further modify Vitello in view of Shaw with each of the liquid flow controllers comprises: a holder having an open slot, wherein the respective one of the corresponding first infusion tubes is placed in the open slot; an eccentric wheel, configured to turn on or off the respective one of the corresponding first infusion tubes, or to regulate an infusion speed in the respective one of the corresponding first infusion tubes by compressing or releasing the respective one of the corresponding first infusion tube by way of rotatably going into or out of the open slot; a micromotor, configured to drive the eccentric wheel to rotate under control of a second controller; a second communication subassembly, communicatively coupled to the first communication subassembly; and the second controller, coupled to the micromotor and the second communication subassembly, and configured to control the micromotor to drive the eccentric wheel to rotate to turn on or off the respective one of the corresponding first infusion tubes in response to receiving the first signal from the first communication subassembly via the second communication subassembly as disclosed by Cewers for controlling the fluid flow through the tube that the liquid controller is coupled to (Abstract of Cewers and [0043] of Vitello).
Claim 7. Vitello in view of Shaw and Cewers discloses the device according to claim 6, wherein since Vitello discloses that the controller may be programmed to dispense the bioactive agent at predetermined intervals, for example several times a day ([0026]) and that a user inputs into the controller 30 the treatment parameters, including the amount of bioactive composition to be administered to the subject, and if desired, the time period over which it is to be administered. The controller 30 is programmed to access this data and calculate the firing frequency required to accurately deliver the prescribed dosage of a bioactive composition to the subject over the specified time period ([0065]) and thus discloses a timing component being configured as required. However, even if Vitello does not explicitly disclose of a timing component, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention that pumps 26 and controller 30 comprises a timing component to allow for controller to control the timing of the dispensing with pumps 26 as required by the programmed treatment. Moreover, it would have been further obvious to one of ordinary skill before the effective filing date of the claimed invention for each of the liquid flow controllers of the modified device of Vitello in view of Shaw and Cewers to comprise a timing component, configured to start timing under the control of the second controller and notify the second controller when a preset time value is reached; wherein the second controller is further configured to control the timing component to start timing in response to receiving the first signal from the first communication subassembly, and to turn on the respective one of the corresponding first infusion tubes in response to receiving a notification from the timing component indicating that the timing has reached the preset time value in order for the controller to operate to control infusion for predetermined infusion intervals at specified time periods as required ([0026], [0065] of Vitello).

Claims 5 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Vitello (US Pub. No. 2004/0254527 A1) in view of Shaw (US Pat. No. 4,010,749) and further in view of Kamen (US Pub. No. 2011/0319813 A1).
Claim 5. Vitello in view of Shaw discloses the device according to claim 1, wherein but does not further disclose that the multi-port container assembly further comprises: a first temperature sensor, coupled to the first controller and configured to detect temperature of liquid in the multi-port container and transmit the detected temperature to the first controller; and a first heating and thermal insulation layer, coupled to the first controller and configured to heat the liquid in the multi-port container under control of the first controller; wherein the first controller is further configured to control the first heating and thermal insulation layer to heat the liquid in the multi-port container in response to the temperature of the liquid in the multi-port container detected by the first temperature sensor being lower than a second predetermined threshold. However, Kamen also discloses a device for controlling infusion comprising a first temperature sensor ([0112]; i.e., one of the temperature sensors) for detecting temperature of liquid in the multi-port container and a first heating and thermal insulation layer ([0121]) for heating the liquid in the multi-port container in response to the temperature of the liquid in the multi-port container detected by the first temperature sensor being lower than a second predetermined threshold so ([0120]-[0121]; i.e., since insulating layer helps to maintain the heat from heater device so as to maintain a desired temperature see [0112] or utilizing the user’s body heat to maintain the temperature of the infusion pump see [0125]). Therefore, since both Vitello and Kamen are drawn to devices for controlling infusion, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Vitello in view of Shaw with the feature of the multi-port container assembly further comprises: a first temperature sensor, coupled to the first controller and configured to detect temperature of liquid in the multi-port container and transmit the detected temperature to the first controller; and a first heating and thermal insulation layer, coupled to the first controller and configured to heat the liquid in the multi-port container under control of the first controller; wherein the first controller is further configured to control the first heating and thermal insulation layer to heat the liquid in the multi-port container in response to the temperature of the liquid in the multi-port container detected by the first temperature sensor being lower than a second predetermined threshold as disclosed by Kamen so as to avoid any consequences from temperature change ([0110] of Kamen).
Claim 17. Vitello in view of Shaw discloses the method according to claim 13, but does not disclose further comprising: detecting, by a first temperature sensor, temperature of liquid in the multi-port container; and heating, by a first heating and thermal insulation layer, the liquid in the multi-port container in response to the temperature of the liquid in the multi-port container detected by the first temperature sensor being lower than a second predetermined threshold. However, Kamen also discloses a device for controlling infusion comprising a first temperature sensor ([0112]; i.e., one of the temperature sensors) for detecting temperature of liquid in the multi-port container and a first heating and thermal insulation layer ([0121]) for heating the liquid in the multi-port container in response to the temperature of the liquid in the multi-port container detected by the first temperature sensor being lower than a second predetermined threshold so ([0120]-[0121]; i.e., since insulating layer helps to maintain the heat from heater device so as to maintain a desired temperature see [0112] or utilizing the user’s body heat to maintain the temperature of the infusion pump see [0125]). Therefore, since both Vitello and Kamen are drawn to devices for controlling infusion, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Vitello in view of Shaw with the feature of detecting, by a first temperature sensor, temperature of liquid in the multi-port container; and heating, by a first heating and thermal insulation layer, the liquid in the multi-port container in response to the temperature of the liquid in the multi-port container detected by the first temperature sensor being lower than a second predetermined threshold as disclosed by Kamen so as to avoid any consequences from temperature change ([0110] of Kamen).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Vitello (US Pub. No. 2004/0254527 A1) in view of Shaw (US Pat. No. 4,010,749) and further in view of Nesbitt (US Pub. No. 2007/0060874 A1).
Claim 16. Vitello in view of Shaw discloses the method according to claim 13, wherein Vitello further discloses that controller 30 being in devices monitoring the physiological status of a subject and further discloses that the liquid flow controller (26) is further configured to reduce an infusion speed in the first infusion tube currently used in response to controller 30 receiving signals from the wearable component depending on the particular treatment requirement of the patient ([0044]-[0045] and [0049]), but Vitello does not explicitly disclose that the specifics of a wearable component, configured to detect a pulse of a person receiving infusion, and send a second signal to the liquid flow controller in response to detecting an abnormal pulse of the person receiving infusion; wherein the liquid flow controller is further configured to reduce an infusion speed in the first infusion tube currently used in response to receiving the second signal from the wearable component.
However, Nesbitt also discloses an apparatus for controlling infusion comprising a system controller 1, infusion delivery means 2 and a fluid source 5, wherein system controller 1 administer fluid to the patient based on information related to the patient’s health ([0029]). Nesbitt further discloses a wearable component (4), configured to detect a pulse of a person receiving infusion ([0029]), and send a signal to the liquid flow controller (2) in response to detecting an abnormal pulse of the person receiving infusion; wherein the liquid flow controller is further configured to reduce an infusion speed in the infusion tube (2) currently used in response to receiving the signal from the wearable component ([0039]). 
Therefore, since both Vitello in view of Shaw and Nesbitt are drawn to devices for controlling infusion, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Vitello in view of Shaw with the feature of a wearable component, configured to detect a pulse of a person receiving infusion, and send a second signal to the liquid flow controller in response to detecting an abnormal pulse of the person receiving infusion; wherein the liquid flow controller is further configured to reduce an infusion speed in the first infusion tube currently used in response to receiving the second signal from the wearable component as disclosed by Nesbitt for monitoring physiological status of the patient for controlling infusion in accordance to the treatment requirement of the patient (see [0049] of Vitello and [0029] of Nesbitt). Moreover, such modification is also considered simple substitution of one known element (i.e., devices for monitoring physiological status of a subject of Vitello) for another (i.e., wearable patient sensors 4, see Fig. 1 of Nesbitt) to obtain predictable results (i.e., monitoring patient physiological condition), see MPEP 2143(I)(B) for additional details. Thus, it follows that Vitello in view of Nesbitt discloses detecting, by a wearable component, a pulse of a person receiving infusion, and sending, by the wearable component, a second signal to the liquid flow controller in response to detecting an abnormal pulse of the person receiving infusion; and reducing, by the liquid flow controller, an infusion speed in the respective one of the corresponding first infusion tubes currently turned on in response to receiving the second signal from the wearable component.



Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and also including the correction to the above informality for claim 1.

Claims 11, 12, and 20, as interpreted above, would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:  the closest prior art of record does not disclose all of the limitations of the amended claims 4 and 11. While Vitello in view of Shaw discloses a wearable component as required by amended claim 1 (see above for details), Shaw does not further disclose that the wearable component further comprises a pulse sensor. Moreover, while Nesbitt discloses a pulse sensor and controlling the infusion based on the signal from the pulse sensor, Nesbitt also discloses that such pulse sensor being positioned at a different location from the injection site. Therefore, there does not appear to be sufficient motivation to further combine Vitello, Shaw and Nesbitt for the claimed devices of claims 4 and 11.

Response to Arguments
With respect to the previous objections and 35 U.S.C. 112(b) rejections of the claims, the amendments to the claims while sufficient to clarify most of the previous informalities and confusion still contain the above-noted informalities and confusions. Therefore, the amended claims are still objected to or rejected under 35 U.S.C. 112(b) as further explained above.

Applicant’s arguments on pgs. 13-16 with respect to the amended claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. In particular, Shaw is relied upon for disclosing the newly added limitations of wearable component in claims 1 and 11; and the newly added steps of detecting and heating of claim 13. Therefore, applicant’s arguments on pgs. 14-16 that Vitello, Cewers, Kamen, and Nesbitt do not disclose these features are moot.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA ZHANG whose telephone number is (571)270-5369. The examiner can normally be reached Monday-Thursday 8AM - 4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNA ZHANG/Primary Examiner, Art Unit 3783